                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                   Petitioner,                            8:20CV81

       vs.
                                              MEMORANDUM AND ORDER
TOM BARR,

                   Respondent.

MARVEL JONES,

                   Petitioner,                           8:20CV275

       vs.
                                              MEMORANDUM AND ORDER
TOM BARR,

                   Respondent.


      This matter is before the court on Respondent’s Motion to Substitute
Respondent. (Filing 27, Case No. 20CV81; Filing 28, Case No. 8:20CV275.) Upon
careful consideration,

       IT IS ORDERED that Respondent’s Motion to Substitute Respondent (filing
27, Case No. 20CV81; filing 28, Case No. 8:20CV275) is granted. The clerk’s office
is directed to update the court’s records to reflect that Don Whitmire is the sole
proper respondent in these consolidated cases.
Dated this 4th day of May, 2021.

                                       BY THE COURT:


                                       Richard G. Kopf
                                       Senior United States District Judge




                                   2
